44 F.3d 835
Victoria FECHTER; Thor Fechter; Tordis Fechter; Harry R.Fechter, Plaintiffs-Appellants,v.Jana SHIROKY, Defendant,andDiane S. Goebel; Bonnie Supin;  Marcie Cherek; Dawn Hardy;State of Nevada; Dan Bixler; Fred Fisher; DavidDunn; Cheryl Levin; Laurel Swetnam;Jerry Carlin, et al.,Defendants-Appellees.
No. 94-16047.
United States Court of Appeals, Ninth Circuit.
March 6, 1995.

Before: SNEED, D.W. NELSON, and TROTT, Circuit Judges.

ORDER

1
On the court's own motion, the mandate is recalled.  In addition, the court withdraws both the per curiam opinion and memorandum disposition, filed concurrently on January 13, 1995, and vacates the submission.  This case will be recalendared as soon as practicable.